                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    JEROME GIBSON,                                                            CIVIL ACTION
        Plaintiff

    VERSUS                                                                    NO. 17-11281

    JASON KENT, WARDEN,                                                       SECTION: “E” (4)
        Defendant



                                    ORDER AND REASONS

          Before the Court is a Report and Recommendation issued by the Magistrate Judge

recommending the petition for federal habeas corpus relief filed by Petitioner Jerome

Gibson be denied and dismissed with prejudice. 1 Petitioner timely objected to the

Magistrate Judge’s Report and Recommendation. 2 As stated below, the Court declines to

adopt the reasoning of the Report and Recommendation. For the reasons that follow, the

Court DENIES and DISMISSES WITH PREJUDICE Petitioner’s application for

relief.

                                          BACKGROUND

          Petitioner is incarcerated at the Louisiana State Police Barracks in Zachary

Louisiana. 3 On June 15, 2012, Petitioner was charged by a bill of information in Orleans

Parish Criminal District Court to one count of being a felon in possession of a weapon and

one misdemeanor count of aggravated assault. 4 The predicate felony for Count 1 was listed



1 R. Doc. 15. This Order refers to documents on this Court’s CM/ECF docket as “R. Doc. [#]” and refers to
the three-volume paper docket as “R. Vol. [#].” Volume 1 contains the record for case number 512-137 in
Orleans Parish Criminal Distirct Court, Volume 2 contains the records for writ actions in the Louisiana
Fourth Circuit Court of Appeal, and Volume 3 contains the records for writ actions in the Louisiana Supreme
Court.
2 R. Doc. 16.
3 R. Doc. 13.
4 R. Vol. 1, Bill of Information, 6/15/12.


                                                    1
as “manslaughter in case number 387-432 ‘D’ in the Criminal District Court for the Parish

of Orleans.” 5 Petitioner pleaded not guilty on July 24, 2012. 6 On January 14, 2014,

Petitioner withdrew his not-guilty pleas and entered pleas of guilty as to both counts. 7 The

same day, the state filed a multiple bill stating Petitioner had pleaded guilty to possession

with intent to distribute cocaine in case number 358-421. 8 Petitioner pleaded guilty and

was sentenced to ten years in prison without the benefit of parole, probation, or

suspension of sentence as to Count One, and six months in parish prison as to Count Two. 9

Petitioner also executed a waiver of constitutional rights in connection with his guilty plea

and a waiver of rights in connection with the multiple bill. 10 The latter listed him as a

double offender and stated that his sentencing range was ten to forty years and he would

receive a sentence of ten years. 11 Petitioner did not move for reconsideration of the

sentence or for leave to appeal.

        On August 20, 2014, Gibson filed a pro se writ application in the Louisiana Fourth

Circuit Court of Appeal asserting he had sent a motion to vacate his multiple offender

sentence to the trial court. 12 The Fourth Circuit transferred the motion to the trial court,

which denied the motion on September 8, 2014. 13 On review, the Fourth Circuit denied

Petitioner’s writ. 14 Petitioner filed an application for a writ of certiorari to the Louisiana

Supreme Court, which he subsequently withdrew. 15 Petitioner filed several other pro se



5 Id.
6 R. Vol. 1, Minute Entry, 7/24/12.
7 R. Vol. 1, Minute Entry, 1/14/14.
8 Id.
9 Id.
10 R. Vol. 1, Waivers of Rights.
11 Id.
12 R. Vol. 2, Writ Application 2014-K-0875.
13 R. Vol. 2, Minute Entry, 9/8/14.
14 R. Vol. 2, Order, 2014-K-1135.
15 R. Vol. 3, Letter, 2015-KH-0019.


                                              2
post-conviction motions at the trial court and related writ applications to the Louisiana

Fourth Circuit, which all were denied. 16

        In one of Petitioner’s motions, he asserted he was denied effective assistance of

counsel during plea negotiations. 17 The trial court denied the motion, and the Fourth

Circuit affirmed. 18 On November 29, 2016, the Louisiana Supreme Court affirmed,

holding the “sentencing claims are not cognizable on collateral review” and that the

application for post-conviction relief was fully litigated in state court. 19

        Petitioner timely filed a pro se application for a writ of habeas corpus in this Court

on October 27, 2017. 20 In his petition, he claims (1) the state did not meet its burden of

providing evidence in support of his multiple bill and (2) Petitioner’s counsel was

constitutionally ineffective during plea negotiations. 21 Respondent Jason Kent, Warden

of the Dixon Correctional Institute, opposes. 22

        On July 16, 2018, the Magistrate Judge issued a report and recommendation

finding Petitioner’s claims were procedurally defaulted and are barred under an

independent and adequate state ground, and Petitioner had not shown cause and

prejudice or a fundamental miscarriage of justice sufficient to excuse the procedural

default. 23 On July 31, 2018, Petitioner timely filed a pro se objection to the portion of the




16 See generally R. Vol. 2.
17 R. Vol. 2, Minute Entry, 8/27/15.
18 R. Vol. 2, Order, 2015-K-996.
19 State ex rel. Gibson v. State, 2015-1857 (La. 11/29/16), 207 So. 3d 396 (citations omitted).
20 R. Doc. 1.
21 R. Doc. 3-1 at 4–21. The Court notes the Magistrate Judge stated Petitioner also asserted “the allegations

in the multiple bill were vague and undisclosed when the stipulation of guilt was entered.” R. Doc. 15 at 6.
This Court finds the petition does not clearly state this third ground independently from the first ground.
To the extent Petitioner argues the allegations were vague and undisclosed, the Court considers this
argument in connection with the argument regarding the State’s evidence in support of the bill.
22 R. Doc. 12.
23 R. Doc. 15.


                                                     3
Report and Recommendations dealing with his ineffective assistance of counsel claim. 24

He appears to argue that his counsel was ineffective by allegedly failing to realize there

was insufficient evidence to prove the predicate offense that was the basis of his habitual

offender bill. 25

                                       LEGAL STANDARD

        In reviewing the Magistrate Judge’s Report and Recommendations, the Court

must conduct a de novo review of any of the Magistrate Judge’s conclusions to which a

party has specifically objected. 26 As to the portions of the report that are not objected to,

the Court need only determine whether these portions are clearly erroneous or contrary

to law. 27

        “A federal habeas court will not review a claim rejected by a state court ‘if the

decision of [the state] court rests on a state law ground that is independent of the federal

question and adequate to support the judgment.’” 28 “The state-law ground may be a

substantive rule dispositive of the case, or a procedural barrier to adjudication of the claim

on the merits.” 29 A federal habeas petitioner may be excepted from the procedural default

rule if he “can establish cause for the default and actual prejudice as a result of the alleged

violation of federal law, or that the failure to consider his claims would result in a

fundamental miscarriage of justice because he is ‘actually innocent’ of the offense

underlying his conviction.” 30




24 R. Doc. 16.
25 Id. at 2.
26 28 U.S.C. § 636(b)(1) (“A judge of the court shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which an objection is made.”).
27 Id.
28 Beard v. Kindler, 558 U.S. 53, 55 (2009) (quoting Coleman v. Thompson, 501 U.S. 722, 729 (1991)).
29 Walker v. Martin, 562 U.S. 307, 315 (2011) (citing Wainwright v. Sykes, 433 U.S. 72, 81–82 (1977)).
30 Roberts v. Thaler, 681 F.3d 597, 604 (5th Cir.2012) (citations omitted).


                                                    4
                                             ANALYSIS

I.      Procedural Default: Independent and Adequate State Law Grounds

        Petitioner argues his trial counsel was constitutionally ineffective. 31 He did not file

a direct appeal in this case. The first time he raised a claim for ineffective assistance of

trial counsel was during postconviction proceedings. 32 The Louisiana Supreme Court

found this argument was procedurally defaulted because Petitioner failed to raise the

argument on direct appeal. 33 In its ruling, the Louisiana Supreme Court relied on the

Louisiana Code of Criminal Procedure and on Louisiana Supreme Court cases holding

that “ineffective assistance of counsel at [an] habitual offender adjudication is not

cognizable on collateral review so long as the sentence imposed by the court falls within

the range of the sentencing statutes.” 34 The Magistrate Judge found this procedural

default bars federal habeas review because it rests on a state law ground that is

independent of federal law and adequate to support the judgment. 35 Petitioner objects. 36

        This Court first addresses whether the state court decisions in this case were based

on state law grounds independent of federal law. “Procedural default does not bar federal

court review of a federal claim raised in a habeas petition unless the last state court

rendering a judgment in the case has ‘clearly and expressly’ indicated that its judgment is

independent of federal law, e.g., rests on a state procedural bar.” 37 In this case, in holding

that Petitioner’s claims were procedurally defaulted, the Louisiana Supreme Court relied

on article 930.3 of the Louisiana Code of Criminal Procedure and the Louisiana Supreme


31 R. Vol. 3-1.
32 R. Vol. 2, Minute Entry, 8/27/15.
33 207 So. 3d at 396.
34 State v. Cotton, 09-2397 (La. 10/15/10), 45 So.3d 1030, 1031 (emphasis added).
35 R. Doc. 15 at 8–12.
36 R. Doc. 16.
37 Amos v. Scott, 61 F.3d 333, 338 (5th Cir. 1995).


                                                   5
Court’s prior decisions in State ex rel. Melinie v. State, 38 State v. Cotton, 39 and State v.

Thomas. 40 Article 930.3 enumerates grounds on which postconviction relief may be

granted, including that a conviction “was obtained in violation of the constitution of the

United States,” but does not list sentencing error claims. 41 In Melinie, the Louisiana

Supreme Court held the article “provides no basis for review of claims of excessiveness or

other sentencing error post-conviction.” 42 In Cotton, the Louisiana Supreme Court

expanded Melinie to hold that “[a]n habitual offender adjudication thus constitutes

sentencing for purposes of Melinie and La.C.Cr.P. art. 930.3,” and, as a result, a claim of

“ineffective assistance of counsel at [an] habitual offender adjudication is not cognizable

on collateral review so long as the sentence imposed by the court falls within the range of

the sentencing statutes.” 43 Thomas stands for the same proposition. 44 The Louisiana

Supreme Court decision, which was the last state court judgment in this case, clearly and

expressly indicated its judgment rested on a state procedural bar requiring that claims of

ineffective assistance of counsel with respect to sentencing must be revised on direct

appeal.

        This Court turns to whether the Louisiana procedural bar is adequate to support

the judgment. “The question whether a state procedural ruling is adequate is itself a

question of federal law. This Court has framed the adequacy inquiry by asking whether




38 93-1380 (La. 1/12/96), 665 So.2d 1172.
39 45 So.3d 1030.
40 08–2912, (La. 10/16/09), 19 So.3d 466.
41 LA. CODE CRIM. PROC. art. 930.3.
42 665 So.2d at 1172.
43 45 So.3d at 1030, 1031. Although a claim for ineffective assistance of counsel is a federal constitutional

claim, the Louisiana Supreme Court appears to carve out an exception to article 930.3 by precluding
prisoners seeking postconviction relief from raising claims for ineffective assistance of counsel in
connection with sentencing and postconviction proceedings.
44 19 So.3d at 466.


                                                     6
the state rule was ‘firmly established and regularly followed.’”45 Louisiana state courts

regularly apply the procedural bar on raising sentencing-related issues on post-conviction

review so long as the sentence imposed by the court falls within the range of the

sentencing statutes. 46 As a result, this Court finds Petitioner’s claims related to ineffective

assistance of counsel are procedurally defaulted because he has failed to comply with

Louisiana procedural rules requiring him to raise such arguments on direct appeal.

II.     Cause and Prejudice

        In Petitioner’s objection to the Magistrate Judge’s Report and Recommendation,

he argues his trial counsel was constitutionally ineffective in failing to investigate the

allegations in the multiple bill. 47 The Court turns to whether Petitioner is excepted from

the bar on procedurally defaulted claims because he has established there was cause for

the default of his ineffective-assistance-of-counsel claim and actual prejudice resulted

from the alleged ineffective assistance of counsel.

        A.      United States Supreme Court standard for establishing cause
                under Martinez and Trevino

        To establish cause, a federal habeas petitioner must “show that some objective

factor external to the defense impeded counsel's efforts to comply with the State's

procedural rule.” 48 The United States Supreme Court has addressed the standard for

establishing cause in cases in which federal habeas petitioners defaulted claims for

ineffective assistance of trial counsel by failing to raise them on state postconviction

review in three cases: Coleman v. Thompson, in which it laid out the general rule; 49


45 Beard, 558 U.S. at 53–54 (citing Lee v. Kemna, 534 U.S. 362, 375–76 (2002)).
46 See Hughes v. Keith, No. CIV.A. 12-2841, 2014 WL 67587, at *7 (E.D. La. Jan. 8, 2014) (Barbier, J.), aff'd
sub nom. Hughes v. Morgan, 647 F. App'x 292 (5th Cir. 2016) (collecting cases).
47 R. Doc. 16.
48 Murray v. Carrier, 477 U.S. 478, 488 (1986).
49 501 U.S. 722 (1991).


                                                     7
Martinez v. Ryan, in which it created a “narrow exception” to the holding of Coleman v.

Thompson; 50 and Trevino v. Thaler, in which it expanded the Martinez exception. 51

        In Coleman v. Thompson, the petitioner filed a late application for state post-

conviction review, thereby procedurally defaulting his claims for ineffective assistance of

counsel during trial, sentencing, and appeal. 52 He argued there was cause for his

procedural default because his late filing was a result of error by his attorney on post-

conviction review. 53 The United States Supreme Court held that, because there is a

constitutional right to appointed counsel on direct appeal in state court, attorney error on

direct appeal constitutes cause sufficient to excuse a procedural default when that

attorney error itself constitutes ineffective assistance of counsel. 54 However, because there

is no constitutional right to appointed counsel in state post-conviction review

proceedings, the Court held any attorney error on post-conviction review cannot

constitute cause to excuse a procedural default, including default of a claim for ineffective

assistance of trial counsel. 55

        In Martinez, the United States Supreme Court created a “narrow exception” to the

holding of Coleman v. Thompson. 56 Arizona law required the habeas petitioner in

Martinez to raise a claim of ineffective assistance of trial counsel not on appeal, but rather

during state collateral proceedings. 57 The petitioner’s counsel on post-conviction relief

was ineffective and defaulted his claim for ineffective assistance of trial counsel. 58 The



50 566 U.S. 1, 9 (2012).
51 569 U.S. 413 (2013).
52 501 U.S. at 755.
53 Id.
54 Id. at 754.
55 Id. at 757.
56 566 U.S. 1, 9 (2012).
57 Id. at 6 (citing State v. Spreitz, 39 P.3d 525, 527 (Az. 2002)).
58 Id.


                                                       8
Court noted that, when a state “deliberately choos[es] to move trial-ineffectiveness claims

outside of the direct-appeal process, where counsel is constitutionally guaranteed, the

State significantly diminishes prisoners' ability to file such claims.” 59 The Court also noted

“”to present a claim of ineffective assistance at trial in accordance with the State’s

procedure, then, a prisoner likely needs an effective attorney. 60 The Court created an

exception to the general rule by holding that ineffectiveness of postconviction counsel

does not constitute relief in cases in which:

                (1) the claim of ineffective assistance of trial counsel was a
                substantial claim;
                (2) the cause consisted of there being no counsel or only
                ineffective counsel during the state collateral review
                proceeding;
                (3) the state collateral review proceeding was the initial review
                proceeding in respect to the ineffective-assistance-of-trial-
                counsel claim; and
                (4) state law requires that an ineffective assistance of trial
                counsel claim be raised in an initial-review collateral
                proceeding. 61

        In Trevino, Texas law permitted the habeas petitioner in Trevino to raise a claim

for ineffective assistance of trial counsel on direct review, but provided only thirty days

from sentencing to move for a new trial to develop the record on appeal, rendering it

“‘virtually impossible for appellate counsel to adequately present an ineffective assistance

of trial counsel claim’ on direct review.” 62 The Court held that, “as a systematic matter,

Texas [does not] afford[] meaningful review of a claim of ineffective assistance of trial

counsel” on direct appeal. 63 The Court found, “were [the exception in] Martinez not to



59 Id.
60 Id. at 12.
61 Trevino, 569 U.S. at 423 (citing and summarizing Martinez, 566 U.S. at 17) (internal brackets, quotations,

and ellipsis omitted).
62 Id. (quoting Robinson v. State, 16 S.W.3d 808, 810–811 (Tex. Crim. App.2000)).
63 Id. at 424.


                                                     9
apply, the Texas procedural system would create significant unfairness.” 64 The Court

expanded the Martinez exception to include cases in which the “state procedural

framework, by reason of its design and operation, makes it highly unlikely in a typical case

that a defendant will have a meaningful opportunity to raise a claim of ineffective

assistance of trial counsel on direct appeal.” 65

        B.      Fifth Circuit Application of Trevino to Claims by Louisiana
                Prisoners

        In Coleman v. Goodwin, a Louisiana defendant who pleaded guilty to

manslaughter claimed that his counsel in post-conviction proceedings was ineffective in

failing to establish ineffective assistance of trial counsel. 66 The Fifth Circuit found his

claims were procedurally defaulted, but also found an exception applied. 67 The court

found that, because of the similarities between the Louisiana procedural requirements for

direct appeal and the Texas requirements analyzed by the Supreme Court in Trevino,

“Louisiana's procedural system ‘makes it highly unlikely in a typical case that a defendant

will have a meaningful opportunity to raise a claim of [ineffective assistance of trial

counsel] on direct appeal.’” 68 As a result, the Fifth Circuit held that “Louisiana prisoners

may benefit from the Martinez/Trevino rule” and establish cause if they also show a

substantial claim of ineffective assistance of trial counsel and ineffective assistance of

counsel on postconviction review. 69




64 Id. at 425.
65 Id. at 429.
66 833 F.3d 537, 539 (5th Cir. 2016)
67 Id. at 541.
68 Id. at 543 (quoting Trevino, 569 U.S. at 429).
69 Id.


                                                    10
        C.       Application of Martinez and Trevino to the Instant Case

        In this case, the Court must determine whether, under the Martinez/Trevino rule,

Petitioner can establish cause for his procedural default because Louisiana’s system

makes it highly unlikely he would have a meaningful opportunity to raise a claim of

ineffective assistance of counsel on direct appeal. Louisiana law requires defendants to

raise claims of ineffective assistance of trial counsel in connection with habitual offender

proceedings on direct appeal. 70 Regardless of whether a defendant raises the issue on

direct appeal, a Louisiana court cannot grant postconviction relief because of ineffective

assistance of trial counsel in connection with habitual offender proceedings. 71

        The Fifth Circuit held in Coleman v. Goodwin that Louisiana’s procedural system

makes it highly unlikely in a typical case that a defendant will have a meaningful

opportunity to raise a claim of ineffective assistance of trial counsel on direct appeal. 72

Because defendants cannot raise a claim of ineffective assistance of trial counsel in

connection with a habitual offender proceeding on postconviction review, Louisiana’s

procedural system makes it highly unlikely in a typical case that a defendant will have a

meaningful opportunity to raise such a claim in any state court proceeding. In Trevino

and in Coleman v. Goodwin, the Supreme Court and the Fifth Circuit found petitioners

may establish cause in cases in which they were not permitted to raise their ineffective

assistance of trial counsel claims on state postconviction review. In the instant case,

Petitioner was not permitted to raise his claim on state postconviction review. Martinez

and Trevino require this Court to hold that, when a Louisiana prisoner seeking federal

habeas relief asserts a claim of ineffective assistance of trial counsel in connection with a


70 Cotton, 45 So. 3d at 1031.
71 Id.
72 833 F.3d at 543.


                                             11
habitual offender proceeding, the prisoner may establish cause for procedural default of

the claim if he or she meets the other prong of the Martinez test, namely, that the claim

is substantial. 73

        In holding the Martinez/Trevino exception applies, the Court declines to adopt the

reasoning of the Report and Recommendation, in which the Magistrate Judge reached

the opposite conclusion. In holding that the Martinez/Trevino exception does not apply,

the Magistrate Judge relies on language from Martinez that the exception applies only

when “the State bar[s] the defendant from raising the claims on direct appeal.” 74 This is

no longer the case under the Supreme Court’s expansion of the Martinez exception in

Trevino and under the Fifth Circuit’s decision in Coleman.

        The Report and Recommendation cites Holmes v. Cooper, a pre-Trevino case in

which a magistrate judge in this Court considered the applicability of the Martinez

exception to a case like the instant case, in which a federal habeas petitioner raised a claim

for ineffective assistance of trial counsel in connection with a Louisiana habitual offender

proceeding. 75 The state post-conviction appellate court in Holmes, like the Louisiana

Supreme Court on post-conviction review in the instant case, found the petitioner’s claim

was barred under article 930.3, Melinie, and Thomas. 76 The Holmes court found the

Martinez exception does not permit a federal habeas petitioner to establish cause for

procedurally defaulting a claim for ineffective assistance of trial counsel in connection

with a habitual offender proceeding. 77 In holding the exception did not apply, the



73 See Trevino, 569 U.S. at 423.
74 R. Doc. 12 at 15 (quoting Martinez, 566 U.S. at 17).
75 No. CIV.A. 12-1350, 2013 WL 694073 (E.D. La. Jan. 22, 2013) (Wilkinson, J.), report and

recommendation adopted, No. CIV.A. 12-1350, 2013 WL 695352 (E.D. La. Feb. 26, 2013) (Barbier, J.).
76 Id. at *3.
77 Id. at *11–12.


                                               12
magistrate judge in Holmes, like the magistrate judge in the instant case, relied on

language in Martinez limiting the exception to cases in which “the State bar[s] the

defendant from raising the claims on direct appeal.” 78 After Trevino, the Martinez

exception is no longer limited to cases in which a state actually bars a defendant from

raising an ineffective assistance of trial counsel claim on direct appeal. 79 Instead, the

Martinez exception applies in any case in which there was no meaningful opportunity for

a defendant to raise an ineffective assistance of trial counsel claim on direct appeal. This

Court finds Holmes not to be persuasive in light of the Supreme Court’s decision in

Trevino.

        The Report and Recommendation also relies on Hughes v. Keith 80 and Williams v.

Strain, 81 district court opinions that, although decided after Trevino, do not address the

impact of Trevino on the procedural default of claims for ineffective assistance of trial

counsel in connection with habitual offender proceedings. The Court also notes that

Hughes and Williams were decided before the Fifth Circuit held, in Coleman v. Goodwin,

that Louisiana’s procedural system does not afford defendants a meaningful opportunity

to raise claims of ineffective assistance of trial counsel on direct appeal. Hughes and

Williams are no longer applicable in light of the Supreme Court’s holding in Trevino and

the Fifth Circuit’s holding in Coleman v. Goodwin.




78 Id. at *10 (quoting Martinez, 566 U.S. at 17).
79 See generally Trevino, 569 U.S. at 423.
80 No. CIV.A. 12-2841, 2014 WL 67587, at *12–13 (E.D. La. Jan. 8, 2014). The Fifth Circuit affirmed, sub

nom. Hughes v. Morgan, but on the grounds that the petitioner failed to brief his argument adequately.
647 F. App’x 292 (5th Cir. 2016) (unpublished).
81 No. CIV.A. 13-2998, 2014 WL 5305634, at *7–9 (E.D. La. Oct. 15, 2014).


                                                  13
        D.      Petitioner’s Ineffective Assistance Claim Is Not Substantial

        In order to establish cause for a procedural default of a claim for ineffective

assistance of trial counsel under the Martinez/Trevino exception, Petitioner also must

show his claim is substantial, meaning he “must demonstrate that the claim has some

merit.” 82 Petitioner has not done so. On the waiver of rights in connection with Petitioner’s

multiple bill, he signed his initials showing he understood he gave up his rights to plead

not guilty and to have a hearing at which the district attorney would have to prove (1) he

was the person with the felony record; (2) less than 10 years had passed since the

completion of his sentence for the prior felony; and (3) if a predicate offense was the result

of a guilty plea, that guilty plea was knowingly and voluntarily entered. 83 Petitioner also

signed his initials showing he understood the sentencing range as a multiple offender is

10–40 years and his sentence would be 10 years. 84 He initialed he was satisfied with his

attorney, he was not “forced, coerced, or threatened” to enter the plea, and he understood

the legal consequences of pleading guilty. 85

        The transcript of Petitioner’s sentencing hearing also shows he was aware of his

rights and knowingly waived them. 86 He testified he signed and initialed the multiple bill

and that he read the document, understood it, had the document explained to him by his

attorney, and understood what his attorney told him. 87 He also testified he understood

that, if he were to plead not guilty, the district attorney would have to prove (1) he was the

person with the felony record; (2) less than 10 years had passed since the completion of



82 See Martinez, 566 U.S. at 14.
83 R. Vol. 1, Waiver of Rights.
84 Id.
85 Id.
86 R. Vol. 3, Transcript of Sentencing at 4–10.
87 Id. at 11–13.


                                                  14
his sentence for the prior felony; and (3) if a predicate offense was the result of a guilty

plea, that guilty plea was knowingly and voluntarily entered. 88

        In his petition and his objections, the only grounds on which Petitioner bases his

claim of ineffective assistance of counsel in connection with his habitual offender

proceeding is that the State did not prove the prior felonies. 89 He does not address the fact

that he knowingly waived the right to a hearing at which the State would be required to

prove the existence of his prior felonies. Petitioner does not argue that he was not, in fact,

convicted of the prior felonies. He also fails to allege a specific deficiency in his

representation, other than a general statement that “Defense counsel should conduct a

prompt investigation of the circumstances of the case.” 90 As a result, this Court finds

Petitioner has failed to establish his claim for ineffective assistance of counsel is

substantial. He has failed to demonstrate cause sufficient to excuse the procedural default

of his claim.

        E.       Prejudice

        “The failure to show ‘cause’ is fatal to the invocation of the ‘cause and prejudice’

exception, without regard to whether ‘prejudice’ is shown. 91 Because Petitioner has failed

to show cause, this Court need not determine whether prejudice existed.

III.    Fundamental Miscarriage of Justice

        A federal habeas petitioner also may be excepted from the procedural default

doctrine “if imposition of such a bar would constitute a ‘miscarriage of justice.’” 92 To

support such a finding, the petitioner must “establish[] that under the probative evidence


88 Id. at 13–14.
89 R. Docs. 3, 16.
90 R. Doc. 16, at 1–2.
91 Hogue v. Johnson, 131 F.3d 466, 497 (5th Cir. 1997) (citing Engle v. Isaac, 456 U.S. 107, 134 n. 43 (1982)).
92 Hogue v. Johnson, 131 F.3d at 497 (quoting Sawyer v. Whitley, 505 U.S. 333, 339 (1992)).


                                                      15
he has a colorable claim of factual innocence.” 93 Petitioner did not argue in his petition

that he has a claim of factual innocence. 94 The magistrate judge found Petitioner did not

present any evidence to support such a finding. 95 Petitioner did not object to this portion

of the Magistrate Judge’s finding. 96 The Court finds the Magistrate Judge’s finding is not

clearly erroneous or contrary to law 97 and adopts it as its own. The “fundamental

miscarriage of justice” exception to the procedural default doctrine does not apply in this

case.

                                          CONCLUSION

        For the reasons above, IT IS ORDERED that the petition of Jerome Gibson for

issuance of a writ of habeas corpus under 28 U.S.C. § 2254 is hereby DISMISSED WITH

PREJUDICE. 98


        New Orleans, Louisiana, this 20th day of December, 2019.


                                                 _____________________ __________
                                                          SUSIE MORGAN
                                                   UNITED STATES DISTRICT JUDGE




93 Kuhlmann v. Wilson, 477 U.S. 436, 454 (1986).
94 R. Doc. 3-1.
95 R. Doc. 15.
96 R. Doc. 16.
97 Id.
98 The Court declines to adopt the reasoning of the Magistrate Judge’s Report and Recommendations with

respect to the applicability of the Supreme Court’s holdings in Martinez v. Ryan, 566 U.S. 1 (2012), and
Trevino v. Thaler, 569 U.S. 413 (2013).

                                                  16
